     Case 2:21-cm-00197-PSG Document 1 Filed 08/04/21 Page 1 of 5 Page ID #:1



 1    CUAUHTEMOC ORTEGA (Bar No. 257443)
      Federal Public Defender                                                                !~.
 2    DAVID SUTTON (Bar No. 257630)                                                 ~~ ~.
      Chief Deputy Federal Public Defender
 3   (E-Mail: David Sutton@fd.org)
      321E t 2 d St t
4     Los An els~ Calfornia 90012-4202                                      ~~ ,~,.. `,..~' !V
                                                                                            ''"
     'Telephone: (213)894-2854                                            ~     ~-' '       —
 5    Facsimile: (213)894-0081                                         '~4 (l ~~r n ~•~,~~~ C7
                                                                                            ~'"'
                                                                       ~    cry F" C.

6                                                                          - ,E-,- .~
                                                                       ~~  -,
                                                                        ~- z_~ ~.:- a.
 7                                                                      ~,,~ .                     Q
                                                                          =y{
 8
                            UNITED STATES DISTRICT COURT                     ~ =~ ~~
9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11
12   IN RE:                                         Misc. Case     .~ ~ ~ O 0 ~ ~ T~'
13         MICHAEL GOMEZ,                           APPLICATION FOR LEAVE OF
                                                    COURT TO PRACTICE ON
14                                                  BEHALF OF THE FEDERAL
                                                    PUBLIC DEFENDER
15
16
17   TO THE HONORABLE PHILIP S. GUTIERREZ,CHIEF JUDGE OF THE UNITED
18   STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA:
19         The undersigned, David Joseph Sutton, Los Angeles Trial Chief Deputy Federal
20   Public Defender, respectfully requests that this Court authorize Deputy Federal Public
21   Defender Michael Gomez to practice before the United States District Court for the
22   Central District of California pending his admission to the State Bar of California,
23   pursuant to Local Rule 83-2.4.1.
24         As set forth in the attached declaration, Mr. Gomez has been employed as a
25   Deputy Federal Public Defender for the Central District of California since July 5,
26   2021. He is a member in good standing ofthe Illinois and New York State Bars. Mr.
27   Gomez will be taking the California State Bar examination in February 2022.
28
         Case 2:21-cm-00197-PSG Document 1 Filed 08/04/21 Page 2 of 5 Page ID #:2




   1           Based on the above, the undersigned respectfully requests leave of this Court,
  2      pursuant to Local Rule 83-2.4.1, to admit Mr. Gomez to practice law in this District as
  3      a Deputy Federal Public Defender pending his admission to the State Bar of California.
  4                                              Respectfully submitted,
  5
  6                                              CUAUHTEMOC ORTEGA
                                                 Federal Public Defender
  7
  8
         DATED: July 23, 2021               By
  9                                              D VID SUTTON
 10                                              Trial Chief Deputy Federal Public Defender

 11
 12
 13
 14
 15
 16
 17
 18
 19I
f►•I~l
 21 1
 22
23
 24
25
26
III
►~:~I
                                                     ~a
     Case 2:21-cm-00197-PSG Document 1 Filed 08/04/21 Page 3 of 5 Page ID #:3




 1                            DECLARATION OF MICHAEL GOMEZ
 2          I, Michael Gomez, hereby state and declare as follows:
 3          1.    I am an attorney and member in good standing ofthe State Bars of New
 4   York and Illinois. I was admitted to the New York State Bar on June 28, 2010. I
 5   practiced law at K&L Gates LLP in New York, New York,from my date of admission
 6   until approximately October 14, 2011, when I moved from New York to Chicago,
 7   Illinois. I have not practiced law in New York since the day I moved. In Chicago, I
 8   initially worked as a contract attorney, performing document review, and from October
 9   1,2012, until July 2, 2021, worked as an assistant appellate defender at the Office of
10   the State Appellate Defender.
11          2.    After I moved out of New York and no longer practiced law there, I failed
12   to register for the New York State Bar and update my addresses. I was under the
13 ' admittedly wrong impression that my membership in the New York State Bar merely
14   would become inactive so long as I did not reside or practice law in the State. As a
15   result of my failure to register, I was administratively suspended on January 31, 2017,
16   but was unaware of my suspension until September 2020. Once I became aware of my
17   delinquent registration and suspension, I immediately paid my past dues and filed a
18   motion for reinstatement. While I acknowledge my misunderstanding did not excuse
19   my delinquent registration, I never intended to avoid registering for the New York State
20   Bar.
21          3.    In early August 2020, I moved into a different apartment in the same
22   building where I resided when I first moved from New York to Chicago. On or about
23   August 15, 2020, I received a letter from the New York Office of Court Administration,
24   Attorney Registration Unit, which had been sent to my former address. Because my
25   new apartment was in the same building, the letter was left out for me to collect. That
26   letter notified me of my delinquent registration.
27
28
                                                 3
     Case 2:21-cm-00197-PSG Document 1 Filed 08/04/21 Page 4 of 5 Page ID #:4




 1         4.     On or about August 16, 2020, I filed my current registration for the New
 2   York State Bar and paid $1,875.00, which covered my delinquent registration fees and
 3   the current registration period until September 2022.
 4         5.     On or about September 10, 2020, I received an e-mail from Heather Bryan
 5   in the Attorney Registration Unit acknowledging my current registration, notifying me
 6   that my license had been suspended on January 30, 2017, for failing to register, and
 7   providing instructions on how to apply for reinstatement.
 8         6.     On or about November 11, 2020, I filed in the Appellate Division, First
 9   Department of the Supreme Court of the State of New York a motion for reinstatement,
10   along with an affidavit setting forth the aforementioned facts. On December 10, 2020,
     the Appellate Division, First Department granted my motion and reinstated me to the
12   New York State Bar. I am now a member in good standing ofthe New York State Bar.
13         7.     I was admitted to the Illinois State Bar on November 29, 2011. I have
14   remained in good standing in Illinois since the date of my admission.
15         8.     Since being admitted to practice law in New York in June 2010 and in
16   Illinois in November 2011, I have been employed as an attorney.
17         9.     On July 5, 2021,I commenced employment as a Deputy Federal Public
18   Defender for the Central District of California, and I have been continuously employed
19   here in Los Angeles.
20         10.   I hereby certify and affirm that I will take the California Bar examination
21   in February 2022. I further certify that I will inform the admissions clerk ofthe results
22   of the February Bar Examination after they are received.
23
24
25
26
27
28
                                                 L~
        Case 2:21-cm-00197-PSG Document 1 Filed 08/04/21 Page 5 of 5 Page ID #:5




   1          11.    Based on the above,Irespectfully request leave of the Court to practice
   2    law before this Court on behalf of the Federal Public Defender for the Central District
   3    of California.
   4          I declare under penalty of perjury that the foregoing is true and correct to the best
   5    of my knowledge.
   6
   7    Dated: July 23, 2021
                                                       MI      L     MEZ
   8
                                                       Deputy Federal Public    efender
  9
 10
 11
 12
 13
 14
 15
[C1
 17
18
19
20
21
22
23
24
25
~~
27
~► :~

                                                   5
